Citation Nr: 0126511	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for colon cancer, to 
include as a result of exposure to ionizing radiation.

2. Entitlement to service connection for arthritis of 
multiple joints, to include as a result of exposure to 
ionizing radiation.

3. Entitlement to service connection for degenerative disc 
disease, to include as a result of exposure to ionizing 
radiation.

4. Entitlement to service connection for allergies, to 
include as a result of exposure to ionizing radiation.

5. Entitlement to service connection for eye disease, to 
include as a result of exposure to ionizing radiation.

6. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability variously diagnosed as motor neuron disease, 
chronic neuromuscular disease, or polymyositis on a direct 
basis or as a chronic organic disease of the nervous system 
on a presumptive basis.

7. Entitlement to service connection for a disability 
variously diagnosed as motor neuron disease, chronic 
neuromuscular disease, or polymyositis as a result of 
exposure to ionizing radiation.

8. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder on a direct basis.

9. Entitlement to service connection for multiple skin 
growths as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 7, 2001, a Deputy Vice Chairman of the Board 
granted a motion by the veteran's representative to advance 
this case on the Board's docket.

The Board notes that a rating decision in April 1996 granted 
an evaluation of 100 percent for post-traumatic stress 
disorder (PTSD), effective in February 1994, and that rating 
remains in effect.

A decision of the Board on May 10, 1989, denied the veteran's 
claim of entitlement to service connection for a skin 
disorder.  That Board decision also denied the veteran's 
claim of entitlement to service connection for a disability 
diagnosed as amyotrophic lateral sclerosis, on a direct basis 
and on a presumptive basis as an organic disease of the 
nervous system.  The Board's decision of May 10, 1989, on 
those issues is final.  See 38 U.S.C.A. § 7104(b) (West 
1991).  The veteran's attempt to reopen those claims will be 
discussed below. 


FINDINGS OF FACT

1. There is no medical evidence linking arthritis of multiple 
joints, degenerative disc disease, or allergies to the 
veteran's period of active service or to any applicable 
presumptive period.

2. A decision of the Board in May 1989 denied entitlement to 
service connection for a disability diagnosed as 
amyotrophic lateral sclerosis.

3. Evidence added to the record since May 1989 concerning the 
veteran's claim for service connection for a disability 
variously diagnosed as motor neuron disease, chronic 
neuromuscular disease, or polymyositis, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4. The veteran engaged in a radiation-risk activity while on 
active duty, and he is a radiation-exposed veteran.


CONCLUSIONS OF LAW

1. Arthritis of multiple joints, degenerative disc disease, 
and allergies were not incurred in or aggravated by 
service and are not results of exposure to ionizing 
radiation; the claimed disabilities may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 
3.311 (2001).

2. A decision of the Board in May 1989, which denied 
entitlement to service connection for a disability 
diagnosed as amyotrophic lateral sclerosis, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

3. Additional evidence submitted since May 1989 is new and 
material, and the veteran's claim of entitlement to 
service connection for a disability variously diagnosed as 
motor neuron disease, chronic neuromuscular disease, or 
polymyositis, is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, with regard to the claims of entitlement 
to service connection for arthritis of multiple joints, 
degenerative disc disease, and allergies, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to those claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish service connection for a disability 
claimed to have been incurred during active service. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims for service connection for arthritis of multiple 
joints, degenerative disc disease, and allergies, and that 
the notice provisions of the VCAA have been complied with in 
connection with those issues.  The Board will, therefore, 
proceed to consider those claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In view of the fact that, in this decision, the 
Board is deferring appellate consideration of the claim for 
service connection for colon cancer and remanding the issues 
which pertain to eye disease, a skin disorder/multiple skin 
growths, and a disability variously diagnosed as motor neuron 
disease, chronic neuromuscular disease, or polymyositis, it 
is not necessary at this time for the Board to make findings 
concerning compliance with the VCAA on those issues.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Certain diseases, including 
malignant tumors, arthritis, and organic diseases of the 
nervous system, may be presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309.   

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by 2 different methods.  First, there are 15 
types of cancer which are presumptively service connected.  
38 U.S.C.A. § 1112(c); see also 38 C.F.R. § 3.309(d) (1999).  
VA has proposed to amend 38 C.F.R. § 3.309(d)(2) by adding 
additional types of cancer, including cancer of the colon, to 
the list of types of cancer subject to presumptive service 
connection but that regulatory amendment has not been finally 
promulgated.  See 66 Fed. Reg. 41483 (August 8, 2001).  
Diseases listed in 38 C.F.R. § 3.309(d)(2) shall be service 
connected if they become manifest in a radiation-exposed 
veteran as defined in 38 C.F.R. § 3.309(d)(3), provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. § 3.309(d)(3) provides that 
the term radiation-exposed veteran means, in the case of a 
veteran who served on active duty, one who participated in a 
radiation-risk activity.  The term radiation-risk activity 
includes the occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period August 6, 1945, 
through July 1, 1946.    

Second, 38 C.F.R. § 3.311(b) (1999) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  38 C.F.R. § 3.311(a)(1) provides that an assessment 
will be made as to the size and nature of the radiation dose 
or doses, and 38 C.F.R. § 3.311(a)(2) provides that, in all 
claims based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose 
data will be requested from the Department of Defense.  In 
addition, regulations provide that, if a claim is based on a 
disease other than one of those listed in 38 C.F.R. 
§ 3.311(b)(2)(3), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4) (2001).  

In the veteran's case, he has alleged that he engaged in a 
radiation-risk activity (being present in both Hiroshima and 
Nagasaki, Japan, as a Navy photographer's assistant, in 
August 1945) and that he should thus be considered a 
radiation-exposed veteran.  There is no official confirmation 
in the veteran's service records that he was present or 
detailed to either of those cities during the period of 
occupation.  However, since at least 1994, when he submitted 
his autobiography to the RO in connection with a claim for 
service connection for PTSD, the veteran has consistently 
maintained that he was in fact present in Hiroshima and 
Nagasaki in August 1945.  In support of his claim, he has 
submitted a videotape of a news broadcast on a television 
station in Oklahoma during which the veteran's account of his 
experiences in those cities was reported.  The tape of the 
news report includes a segment in which the veteran displays 
photographs of a city in which all buildings have been 
destroyed; the photographs show the veteran present in the 
destroyed city.  At a personal hearing in October 2000, the 
veteran testified that the city in question was Hiroshima.  
The Board finds that the veteran's testimony in that regard 
is credible.

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  With 
regard to the question of whether the veteran was present in 
Hiroshima and Nagasaki during the occupation period, the 
Board finds that there is an approximate balance of positive 
and negative evidence.  Resolving the doubt on that issue in 
the veteran's favor, the Board finds that: the veteran was 
present in Hiroshima and Nagasaki in August 1945; he thus 
engaged in a radiation-risk activity; and he is a radiation 
exposed veteran. 

I. Arthritis of Multiple Joints and Degenerative Disc Disease

In January 1995, at a VA ionizing radiation registry 
examination, a history of arthritis of the back, neck, knees, 
and hands was noted.  VA X-rays in December 1995 showed 
degenerative changes of the right shoulder joint, cervical 
spine, and lumbar spine.  A private MRI of the cervical spine 
in September 1996 showed the presence of disc pathology.

The veteran's service medical records are entirely negative 
for findings or a diagnosis of arthritis of any joint or of 
degenerative disc disease, and there is no evidence that the 
veteran had arthritis or degenerative disc disease during the 
year following his separation from service.  Nor is there any 
medical evidence relating arthritis or degenerative disc 
disease, found many years after service, to the veteran's 
period of active service.  Therefore, the duty to assist the 
veteran in substantiating his claims does not require 
obtaining a medical opinion as to the likely etiology of 
current arthritis and degenerative disc disease.  See 
38 C.F.R. § 3.159(c)(4).  The preponderance of the evidence 
is thus against the claims for service connection for 
arthritis of multiple joints and degenerative disc disease on 
a direct basis or on a presumptive basis as a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Presumptive service connection as a result of 
exposure to ionizing radiation is also not warranted, because 
arthritis and degenerative disc disease are not among the 
diseases listed at 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§ 3.311(b) as subject to such presumptive service connection 
and the veteran has not submitted any competent medical 
evidence that arthritis and degenerative disc disease are 
radiogenic diseases.

II. Allergies

A private medical record in February 1994 noted that the 
veteran was receiving allergy shots.  The fact that the 
veteran was allergic to multiple medications was also noted.  
In a statement of March 1997, the veteran said that he had 
"allergies by the dozens."

The veteran's service medical records are entirely negative 
for findings or a diagnosis of allergies.  Nor is there any 
medical evidence relating allergies, reported many years 
after service, to the veteran's period of active service.  
Therefore, the duty to assist the veteran in substantiating 
his claims does not require obtaining a medical opinion as to 
the likely etiology of current allergies.  See 38 C.F.R. 
§ 3.159(c)(4).  The preponderance of the evidence is thus 
against the claim for service connection for allergies.  
38 U.S.C.A. § 1110.  Presumptive service connection as a 
result of exposure to ionizing radiation is also not 
warranted, because allergies are not among the diseases 
listed at 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(b) as 
subject to such presumptive service connection and the 
veteran has not submitted any competent medical evidence that 
allergies are radiogenic diseases.

As the preponderance of the evidence is against the veteran's 
claims for service connection for arthritis of multiple 
joints, degenerative disc disease, and allergies, the benefit 
of the doubt doctrine does not apply on those issues.  
38 U.S.C.A. § 5107(b) (West 1991). 


III.  Motor Neuron Disease, Chronic Neuromuscular Disease, or 
Polymyositis

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  "New and material evidence" means 
evidence not previously submitted to VA decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant of prior evidence and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim 
may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met.

As noted above, a decision of the Board in May 1989 denied 
entitlement to service connection for a disability then 
diagnosed as amyotrophic lateral sclerosis.  At the time of 
the May 1989 Board decision, postservice medical evidence 
showed that private physicians had found that the veteran 
suffered from muscle weakness thought to be typical of 
amyotrophic lateral sclerosis, also known as Lou Gehrig's 
disease.  The Board noted at that time that service medical 
records and postservice medical records did not show the 
presence of amyotrophic lateral sclerosis during the 
veteran's period of active service or the year following his 
separation from service and denied his claim on the basis 
that amyotrophic lateral sclerosis found many years after 
service was not related to service.

The veteran has attempted to reopen his claim by submission 
of additional evidence, which includes reports and opinions 
by several private physicians who have treated him for a 
neuromuscular condition.  3 such physicians stated that it 
was possible that the veteran's neuromuscular condition was 
related to radiation exposure during his service in World War 
II.  One physician, Clarence Robison, MD, stated, in more 
definite terms, that it was his opinion that the veteran's 
muscular disorder is related to radiation exposure in 
service.

The Board finds that Dr. Robison's opinion, in conjunction 
with the statements of the other physicians, constitutes new 
and material evidence sufficient to reopen the veteran's 
claim.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.   
  

ORDER

Service connection for arthritis of multiple joints, 
degenerative disc disease, and allergies is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a neuromuscular 
disorder is reopened.  To that extent, the appeal on that 
issue is granted.


REMAND

The veteran has attempted to reopen his claim for service 
connection for a skin disorder, claimed as multiple skin 
growths, which was finally denied by the Board's decision in 
May 1989.  Because the RO treated the veteran's attempt to 
reopen his previously denied claim as a new claim and did not 
provide him in the Statement of the Case or the Supplemental 
Statement of the Case with the laws and regulations 
concerning finality of Board decisions, the Board finds that 
it would be potentially prejudicial for the Board to decide 
his appeal on that issue, and so this case will be remanded 
to the RO for issuance of a Supplemental Statement of the 
Case which sets forth such laws and regulations and for 
compliance with the VCAA.  See Bernard v. Brown, 4 Vet. app. 
384, 394 (1993).

With regard to the claim for service connection for eye 
disease, the Board notes that at a VA general medicine clinic 
in October 1996, diagnoses included cataracts.  There is no 
indication in the record whether the veteran has undergone 
surgical removal of cataracts and intraocular lens implants.  
Posterior subcapsular cataracts are listed as a radiogenic 
disease in 38 C.F.R. § 3.311(b)(iii)(2)(xvi).  While this 
case is in remand status, the RO should attempt to determine 
whether the veteran currently has posterior subcapsular 
cataracts and, if so, whether additional development of the 
evidence with regard to the claim for service connection for 
eye disease is required.

With regard to the veteran's reopened claim of entitlement to 
service connection for a disability variously diagnosed as 
motor neuron disease, chronic neuromuscular disease, or 
polymyositis, the Board finds that he has presented competent 
medical evidence to the effect that such disability is a 
radiogenic disease and, therefore, further development of the 
evidence pursuant to 38 C.F.R. § 3.311 and the VCAA is 
required. 

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated him for cataracts or for any 
other eye disease or abnormality since 
October 1996.  After securing any 
necessary releases from the veteran, 
the RO should attempt to obtain copies 
of all such clinical records.  In the 
event that any records identified by 
the veteran are not obtained, the RO 
should comply with the notice 
provisions of the VCAA.  After any 
additional medical records or 
information is received, the RO should 
determine if any additional 
development of the evidence is 
required with regard to the veteran's 
claim for service connection for eye 
disease, either pursuant to the VCAA, 
38 C.F.R. § 3.311, or otherwise.

2. With regard to the issue of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
a skin disorder, claimed as multiple 
skin growths, and with regard to the 
issue of entitlement to service 
connection for multiple skin growths 
as a result of exposure to ionizing 
radiation, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
which includes the laws and 
regulations concerning the finality of 
Board decisions.

3. With regard to the claim of 
entitlement to service connection for 
a disability variously diagnosed as 
motor neuron disease, chronic 
neuromuscular disease, or 
polymyositis, the appellant having 
been found by the Board to be a 
radiation-exposed veteran, the RO 
should request dose data from the 
Department of Defense, pursuant to 
38 C.F.R. § 3.311(a)(2)(ii), and then 
refer the claim to the Undersecretary 
for Benefits, pursuant to 38 C.F.R. 
§ 3.311(c).

Following completion of these actions and of any additional 
development action undertaken, the RO should review the 
evidence and determine whether the veteran's claims may now 
be granted.  If the decision remains adverse to the veteran 
on any issue in appellate status, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to afford the veteran due process of law, to 
assist the veteran, and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Appellate consideration of the issue of entitlement to 
service connection for colon cancer is deferred, pending 
final VA action on the proposed regulatory change which would 
add colon cancer to the list of types of cancer which are 
presumptively service connected under 38 C.F.R. § 3.309(d).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 



